Exhibit 10.170 SECOND AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT dated as of January 29, 2010 among GCI HOLDINGS, INC., as Borrower, GCI, INC., as Parent, the Subsidiary Guarantors party hereto the Lenders party hereto, ROYAL BANK OF CANADA, as Syndication Agent, COBANK, ACB, UNION BANK OF CALIFORNIA, N.A., and WELLS FARGO BANK, N.A., as Documentation Agents, and CALYON NEW YORK BRANCH, as Administrative Agent CALYON NEW YORK BRANCH, as Sole Lead Arranger and Sole Book Runner Bryan Cave LLP 1290 Avenue of the Americas New York, New York 10104 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.1. Defined Terms 1 Section 1.2. Classification of Loans and Borrowings 23 Section 1.3. Terms Generally 23 Section 1.4. Accounting Terms; GAAP 24 ARTICLE 2 THE CREDITS 24 Section 2.1. Commitments and Loans 24 Section 2.2. Loans and Borrowings 26 Section 2.3. Requests for Borrowings 27 Section 2.4. Funding of Borrowings 28 Section 2.5. Termination, Reduction and Increase of Commitments 28 Section 2.6. Repayment of Loans 30 Section 2.7. Prepayment of Loans 30 Section 2.8. Evidence of Debt 31 Section 2.9. Letters of Credit 32 Section 2.10. Swingline Loans 36 Section 2.11. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 38 Section 2.12. Defaulting Lenders 40 ARTICLE 3 INTEREST, FEES, YIELD PROTECTION, ETC 42 Section 3.1. Interest 42 Section 3.2. Interest Elections 43 Section 3.3. Fees 44 Section 3.4. Alternate Rate of Interest 45 Section 3.5. Increased Costs; Illegality. 45 Section 3.6. Break Funding Payments 47 Section 3.7. Taxes 48 Section 3.8. Mitigation Obligations 50 Section 3.9. Replacement of Lenders 50 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 51 Section 4.1. Organization; Powers 51 Section 4.2. Authorization; Enforceability 51 Section 4.3. Governmental Approvals; No Conflicts 51 Section 4.4. Financial Condition 52 Section 4.5. Properties 52 Section 4.6. Litigation and Environmental Matters 53 Section 4.7. Compliance with Laws and Agreements 53 Section 4.8. Franchises, FCC, State PUC and Certain Copyright Matters 53 Section 4.9. Investment Company Status 55 Section 4.10. Taxes 55 Section 4.11. ERISA 55 Section 4.12. Disclosure 55 Section 4.13. Subsidiaries 56 Section 4.14. Insurance 56 Section 4.15. Labor Matters 56 Section 4.16. Solvency 56 Section 4.17. Federal Reserve Regulations 57 Section 4.18. Use of Proceeds 57 ARTICLE 5 CONDITIONS 57 Section 5.1. Conditions to Initial Extension of Credit 57 Section 5.2. Conditions to Future Credit Events 59 ARTICLE 6 AFFIRMATIVE COVENANTS 60 Section 6.1. Financial Statements and Other Information 60 Section 6.2. Notices of Material Events 62 Section 6.3. Existence; Conduct of Business 62 Section 6.4. Payment and Performance of Obligations 62 Section 6.5. Maintenance of Properties 63 Section 6.6. Books and Records; Inspection Rights 63 Section 6.7. Compliance with Laws 63 Section 6.8. Environmental Compliance 63 Section 6.9. Insurance 63 Section 6.10. Casualty and Condemnation 64 Section 6.11. Additional Subsidiaries 64 Section 6.12. Information Regarding Collateral 64 Section 6.13. Further Assurances 65 Section 6.14. Use of Proceeds 65 ARTICLE 7 NEGATIVE COVENANTS 65 Section 7.1. Indebtedness 66 Section 7.2. Liens 67 Section 7.3. Fundamental Changes. 68 Section 7.4. Investments 70 Section 7.5. Acquisitions 71 Section 7.6. Sale and Lease-Back Transactions 72 Section 7.7. Dispositions 72 Section 7.8. Restricted Payments 74 Section 7.9. Prepayments 75 Section 7.10. Transactions with Affiliates 75 Section 7.11. Restrictive Agreements 75 Section 7.12. Hedging Agreements 76 Section 7.13. Amendment of Material Documents 76 Section 7.14. Ownership of Subsidiaries 76 Section 7.15. Interest Coverage Ratio 77 Section 7.16. Total Leverage Ratio 77 Section 7.17. Senior Leverage Ratio 77 Section 7.18. Capital Expenditures 77 ARTICLE 8 EVENTS OF DEFAULT 77 ARTICLE 9 THE ADMINISTRATIVE AGENT 80 ARTICLE 10 MISCELLANEOUS 83 Section 10.1. Notices 83 Section 10.2. Waivers; Amendments 84 Section 10.3. Expenses; Indemnity; Damage Waiver 86 Section 10.4. Successors and Assigns 88 Section 10.5. Survival 91 Section 10.6. Counterparts; Integration; Effectiveness 91 Section 10.7. Severability 92 Section 10.8. Right of Setoff 92 Section 10.9. Governing Law; Waiver of Jury Trial 92 Section 10.10. Submission To Jurisdiction; Waivers 92 Section 10.11. Headings 93 Section 10.12. Interest Rate Limitation 93 Section 10.13. Patriot Act 93 Section 10.14. Confidentiality 94 Section 10.15. Amendment and Restatement 95 ARTICLE 11 GUARANTEE 95 Section 11.1. Guarantee; Fraudulent Transfer, Etc.; Contribution 95 Section 11.2. Obligations Not Waived 97 Section 11.3. Security 97 Section 11.4. No Discharge or Diminishment of Guarantee 98 Section 11.5. Defenses of Borrower Waived 98 Section 11.6. Agreement to Pay; Subordination 98 Section 11.7. Information 99 Section 11.8. Termination 99 Section 11.9. Additional Guarantors 99 EXHIBITS: Exhibit A Form of Assignment and Acceptance Exhibit B-1 Form of Revolving Loan Note Exhibit B-2 Form of Swingline Note Exhibit C Form of Borrowing Request Exhibit D Form of Interest Election Request Exhibit E Form of Amended and Restated Security Agreement Exhibit F Form of Amended and Restated Pledge Agreement Exhibit G-1 Form of Opinion of Sherman & Howard L.L.C. Exhibit G-2 Form of Opinion of Hartig Rhodes Hoge & Lekisch, PC Exhibit G-3 Form of Opinion of Borrower Exhibit H Form of Closing Certificate Exhibit I Form of Compliance Certificate Exhibit J Form of Solvency Certificate Exhibit K Form of Guarantee Supplement Exhibit L Form of Add-on Term Loan Supplement Exhibit M Form of Revolving Increase Supplement SCHEDULES: Schedule 1.1A Commitments Schedule 1.1B List of Existing Letters of Credit Schedule 1.1C List of Existing Security Documents Schedule 1.1D List of Existing Subsidiary Guaranties Schedule 4.3 List of Subsidiaries Schedule 4.4 List of Insurance Schedule 4.6 Disclosed Matters Schedule 4.8 List of Matters Affecting Authorizations Schedule 4.13 List of Subsidiaries Schedule 4.14 List of Insurance Schedule 7.1 List of Existing Indebtedness Schedule 7.2 List of Existing Liens Schedule 7.4 List of Existing Investments Schedule 7.10 List of Agreements with Affiliates Schedule 7.11 List of Existing Restrictions SECOND AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of January 29, 2010, among GCI HOLDINGS, INC., GCI, INC., the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto, ROYAL BANK OF CANADA, as Syndication Agent, COBANK, ACB, UNION BANK OF CALIFORNIA, N.A., and WELLS FARGO BANK, N.A., as Documentation Agents, and CALYON NEW YORK BRANCH, as Administrative Agent. RECITALS This Second Amended and Restated Credit and Guarantee Agreement amends, restates, replaces and supersedes, in its entirety, without a breach in continuity and without constituting a novation, (a) the Amended and Restated Credit Agreement, dated as of August 31, 2005 (as amended, the “Existing Credit Agreement”), among the Borrower, the other borrowers party thereto, the lenders party thereto, the other parties thereto and CNYB, as the administrative agent (the “Existing Administrative Agent”), (b) the Guaranty Agreement, dated as of August 31, 2005, by and between the Parent and the Existing Administrative Agent, and (c) each of the Existing Subsidiary Guaranties. Accordingly, the parties hereto agree as follows: ARTICLE 1
